Citation Nr: 0909280	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as eczema.

2.  Entitlement to an initial rating in excess of 20 percent 
for cervical strain for the period extending from October 18, 
1999 until June 4, 2007.

3.  Entitlement to a rating in excess of 30 percent for 
cervical strain from June 5, 2007, forward.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
December 1973 and from November 1990 to October 1991.  The 
Veteran also had service in Army National Guard (ANG) between 
1983 and 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2001 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, and from rating decisions 
dated in June 2002 and August 2002 from the RO in 
Philadelphia, Pennsylvania.

In an August 2002 rating decision, the RO denied claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) exposure to low level depleted uranium 
radiation.  These claims were not appealed and are not 
currently in appellate status before the Board.

In the August 2002 rating action, the RO also denied the 
claim of entitlement to an initial increased rating for the 
service-connected cervical spine disability and continued the 
10 percent disability rating, effective from October 1999.  
In March 2006, the RO awarded a 20 percent disability rating 
effective April 15, 2004.  Most recently, by rating action of 
September 2007 an increased evaluation of 20 percent was 
granted for cervical strain, effective from October 18, 1999, 
and a 30 percent evaluation was assigned from June 5, 2007.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the Veteran 
is presumed to be seeking the maximum benefit allowed by law.  
Consequently, although the RO has twice increased the 
Veteran's disability rating for the service-connected 
disability of the cervical spine while the claim has been 
pending on appeal, the claim remains in controversy because 
less than the maximum benefit has been awarded.

In June 2003, the Veteran and his spouse presented testimony 
before a Decision Review Officer at an RO hearing.  A 
transcript of the hearing is of record.  A statement from the 
Veteran's spouse written in Spanish was added to the record.  
That statement has been translated into English and both the 
original statement and the translation of it are on file.  

In a statement dated in April 2006, it appears that the 
Veteran may be filing to reopen a previously denied claim of 
entitlement to service connection for a disability of the 
lumbar spine.  This matter is referred to the RO for 
clarification and action as appropriate.  

This case was previously before the Board in November 2006 at 
which time it was remanded.  While some of the actions 
requested in that Remand were undertaken, others were not, 
requiring additional action on Remand as will be further 
explained herein.  

The claims involving increased initial and subsequent ratings 
for a service-connected disorder of the cervical spine and 
the TDIU claim are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
.

FINDINGS OF FACT

Currently diagnosed skin conditions, including eczema, were 
not incurred in service, are not conditions attributable to 
an undiagnosed illness resulting from Gulf War service, and 
have not been etiologically linked to any of the Veteran's 
periods of military service or to any incident therein.


CONCLUSION OF LAW

A skin condition, specifically claimed as eczema, was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must advise the 
appellant of how a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2001, December 2006 and April 2007, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his service connection claim 
for a skin disorder.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Here, the duty to notify was 
satisfied both prior and subsequent to the initial 
unfavorable decision on the claim issued in June 2002.  With 
respect to the Dingess requirements, notice was provided to 
the Veteran in the aforementioned letters from VA dated in 
2006 and 2007 which were issued after the initial 
adjudication of the claim.

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim, as was accomplished here by readjudication of the 
claim in a Supplemental Statement of the Case issued in 
September 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Moreover, in 
the present appeal, because service connection for a skin 
disorder is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available relevant 
service (to include National Guard), VA and private medical 
treatment records have been obtained.  The Veteran and his 
spouse provided hearing testimony in 2003.  The Veteran was 
also provided with a VA examination of the skin in 2001.  As 
such, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

        Factual Background

In February 2001, the Veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a skin condition, claimed as eczema.

STRs and National Guard records dated from 1991 to 1998 are 
entirely negative for reference to symptomatology of the skin 
or for a diagnosis of a skin disorder.  STRs received in 2002 
in pertinent part included only a periodic examination dated 
in June 1998 which revealed no clinical abnormality of the 
skin and reflect that the Veteran denied having symptoms of a 
skin disease.  

A VA medical record dated in June 2000 documents findings of 
a rash in the area of the groin assessed as tinea cruris.  

A VA examination of the skin was conducted in May 2001.  The 
Veteran complained of a 10-year history of dyspigmented 
lesions on the face and an itchy rash on the abdomen.  
Physical examination revealed hyperpigmented patches on the 
cheeks, neck and front chest and erythematous papules on the 
upper abdomen.  The diagnoses included melasma and eczema.   

Service connection for eczema was denied in a rating action 
dated in June 2002.

In hearing testimony presented in June 2003, the Veteran 
stated that since service in Saudi Arabia, he had experienced 
skin lesions and rashes.  At the hearing, the Veteran's 
spouse presented a statement indicating that the Veteran had 
permanent spots on his body due to radiation exposure.  

Pursuant to a Board Remand issued in 2006, additional STRs 
and National Guard records were received in 2007.  These 
records included a physical examination report dated in 
August 1991 conducted in conjunction with the Veteran's 
Southwest Asia demobilization.  As part of this examination, 
the Veteran reported that he had not been exposed to any 
known chemical or germ warfare during his Gulf War tour of 
duty and indicated that he had not suffered from any skin 
infections, rash or sores.  Also of record was an examination 
report dated in August 1996 which shows that the Veteran 
reported that he was in good health and indicated that he had 
no skin disorder.  Records and evaluations dated from 1983 to 
1998, to include records dated during the Veteran's active 
duty period from November 1990 to October 1991, fail to 
include any reference to symptomatology of the skin or 
diagnosis of a skin disorder.

Legal Analysis

The Veteran maintains that he developed a skin condition 
during his period of active service in 1990 and 1991 which 
included duty in Saudi Arabia from January to August 1991.  
The Veteran does not maintain that his skin condition 
manifested or is related to his period of service in 1973 and 
there is no evidence of any skin problems during that period 
of service.  Additionally, there is no competent medical 
evidence linking a current skin disability to his period of 
active service from August 1973 to December 1973.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.3 (2008).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, skin disorders identified as melasma and eczema 
were diagnosed upon VA examination conducted in May 2001.  
Hence, the element of currently diagnosed disability has been 
established in this case.  

Although the Veteran has requisite service in the Southwest 
Asia Theater of operations, as noted above, his skin 
symptomatology has been associated with clinical diagnoses of 
melasma, eczema and tinea cruris.  If signs or symptoms are 
medically attributed to a diagnosed (rather than an 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 
14 Vet. App. 12, 22-23 (2000).  As such, service connection 
pursuant to 38 C.F.R. § 3.317 is not warranted for a 
currently claimed skin condition.  See Nuemann, 14 Vet. App. 
22-23.  When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994)

As the element of current disability has been established, 
the remaining question is whether or not that disability is 
etiologically related to the Veteran's period of active 
military service.  STRs and National Guard records dated from 
1983 to 1998, including records dated during the Veteran's 
period of active duty in 1990 and 1991 are entirely negative 
for any diagnosis of a skin disorder and no skin disorder was 
diagnosed upon examination in 1998.  The earliest post-
service indication of any skin condition was not documented 
until 2000, almost a decade after the Veteran's discharge 
from active duty.  Accordingly, service incurrence of a skin 
disorder is not established by any objective evidence of 
record. 

Moreover, both the normal medical findings as shown by STRs 
and reserve records dated from 1990 to 1998 and the absence 
of any medical records of a diagnosed skin disorder until 
about 2000, i.e., for more than 8 years after the Veteran's 
period of active service, constitute probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, the objective 
evidence does not support the Veteran's assertions of having 
a chronic skin disorder since service and as such neither 
chronicity nor continuity of symptomatology of a skin 
disorder since service, is established.  38 C.F.R. § 3.303(b) 
(2008).

Significantly, there has been no competent medical evidence 
of a nexus presented.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2008); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000) (to the same effect).  No opinion of a medical 
professional, clinical findings or otherwise competent 
evidence has been presented which in any way establishes or 
even suggests that an etiological relationship exists between 
the Veteran's period of service in 1990 and 1991, to include 
service in Southwest Asia, and the development of any skin 
disorder.  

Finally, the Board acknowledges the Veteran's testimony and 
statements to the effect that his current skin condition(s) 
is/are attributable to his period of service in 1990 and 1991 
to include service in Saudi Arabia and the statement of his 
spouse to the effect that the Veteran had spots on the skin 
due to radiation exposure.  However, the Court has also held 
that lay persons, such as the Veteran and his spouse, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  With respect 
to this testimony and these statements, neither the Veteran 
nor his spouse is qualified to offer such medical diagnoses 
or opinions, nor does the record contain any indication of an 
etiological relationship between a currently diagnosed skin 
disorder and the Veteran's active service in 1990 and 1991; 
nor does the record contain any indication that the Veteran 
sustained radiation exposure during active service resulting 
in any skin condition resulting there from.  

As several skin conditions have been diagnosed post-service 
there is no basis for concluding that the Veteran's skin 
symptomatology is a manifestation of undiagnosed illness 
resulting from his service in the Southwest Asia Theater of 
Operations.  Moreover, with consideration of STRs which fail 
to reveal any symptomatology or diagnosis relating to a skin 
disorder; the length of time following service prior to a 
recorded diagnosis of a current skin disability; and the 
absence of any medical opinion establishing a causal link 
between a currently diagnosed skin disorder and the Veteran's 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a skin condition, primarily described as eczema.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition, 
claimed as eczema, is denied.


REMAND

In November 2006, the Board remanded the Veteran's increased 
rating claim for a disability of the cervical spine and the 
TDIU claim, to address matters of due process and for 
additional evidentiary development.  

With respect to the increased rating claim for a disorder of 
the cervical spine, among the actions requested in the 2006 
Remand was the scheduling of a VA examination to include an 
opinion from the examiner addressing whether degenerative 
disc disease (DDD) of the cervical spine with radiculopathy 
is related to the service-connected spine disability of 
cervical strain or whether it is related to an in-service 
injury.  The file contains a VA examination report dated in 
June 2007; however, all questions addressed in the Board's 
2006 remand were not addressed.  

Also requested in the Remand was that the RO adjudicate the 
inextricably intertwined issue of entitlement to service 
connection for degenerative disc disease (DDD) of the 
cervical spine.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
However, adjudication of a service connection claim for DDD 
of the cervical spine has not been undertaken.  

The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Accordingly, the Board is 
essentially precluded from adjudicating the initial increased 
rating claim for the cervical strain until actions noted in 
the Board's 2006 Remand has been completed.  

Again, as was previously noted by the Board in the 2006 
Remand, adjudication of the TDIU claim is inextricably 
intertwined with the issue of entitlement to an increased 
rating for the service-connected cervical spine disability, 
as well as the currently unadjudicated service connection 
claim for DDD of the cervical spine.  Therefore, the issue of 
entitlement to a TDIU is held in abeyance pending completion 
of the actions requested herein.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991).

With respect to the TDIU claim, the Board notes that a 
supplemental statement of the case (SSOC) was issued in 
September 2007.  However, at that time, adjudication of the 
TDIU claim was deferred.  In fact, it does not appear that 
this claim has been re-adjudicated by the RO since July 2006.  
The Board observes that since the November 2006 remand, 
additional evidence has been added to the file which arguably 
pertains to/impacts the TDIU claim and which has not been 
considered by the RO.  Since this evidence which is pertinent 
to the Veteran's TDIU claim has not been considered by the 
RO, and the Veteran has not submitted a statement waiving 
such consideration, by regulation it must be referred to the 
RO for initial review.  38 C.F.R. §§ 19.37, 20.1304 (2008).  
Accordingly, an SSOC addressing the TDIU claim should be 
issued to include consideration of all of the evidence added 
to the record since the July 2006 SSOC was issued.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
orthopedic/ neurologic examinations to 
determine the etiology and the current 
severity of the veteran's cervical spine 
disability.  All necessary tests should 
be performed, including range of motion 
studies.  The veteran's entire claims 
file, to include the service medical 
records, must be made available for 
review by the examining physician.  All 
medical findings are to be reported in 
detail.

The examiner must specifically address 
the following:

a) Report all disabilities of the 
veteran's cervical spine. 

b) State whether it is at least as likely 
as not (50 percent probability or 
greater) that any such disability found, 
is:

(1) Related to the in-service injury 
noted in the July 1991 service 
medical record;
(2) Related to the service-connected 
cervical spine strain. 

c) Specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's Degenerative Joint Disease 
and/or Degenerative Disc Disease of the 
cervical spine is:

(1) Related to the in-service injury 
noted in the July 1991 service 
medical record;
(2) Related to the service-connected 
cervical spine strain. 

d)  The examiner should also do the 
following:

(1) list all of the manifestations 
of DDD with radiculopathy,

(2) list all of the manifestations 
of cervical strain, and

(3) report all neurologic 
manifestations associated with DDD 
of the cervical spine.

The rationale for all opinions expressed 
should be set forth.

2.  The RO is asked to adjudicate (as an 
independent claim) the service connection 
claim for DDD/DJD of the cervical spine.  

3.  Thereafter, the RO is requested to 
readjudicate the increased rating claim 
for service-connected cervical strain.  

4.  Readjudicate the TDIU claim, to 
include consideration of all pertinent 
evidence added to the record since the 
issuance of the July 2006 SSOC.  

5.  If any claim remains denied, the 
Veteran and his representative should 
have an opportunity to respond and the 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


